Citation Nr: 1522954	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-00 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea as secondary to service-connected hypertensive left ventricular hypertrophy (heart disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to May 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Specifically, the claim was originally denied by the RO by way of a November 2010 rating decision.  In February 2011, the Veteran submitted additional evidence.  In June 2011, the RO considered this additional evidence but continued the denial of the claim.  The Veteran perfected an appeal stemming from the original claim.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in February 2015.  A transcript of this hearing is of record.  The Veteran submitted evidence at the time of hearing with waiver of Agency of Original Jurisdiction (AOJ) consideration of that evidence.  See 38 C.F.R. § 20.1304 (2014).  Also at the time of the hearing, the record was held open for 60 days to allow the Veteran to submit additional medical evidence; namely, an opinion linking the diagnosed sleep apnea to the service-connected heart disability.  This period has passed without the Veteran submitting additional evidence.  The Veteran's claims file is electronic and contained in the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Prior to adjudication of the claim in appellate status additional development is necessary.  See 38 C.F.R. § 19.9 (2014).  The Veteran asserts that he developed sleep apnea after service, which was diagnosed in 2009 or 2010, and that such disability is secondary to service-connected heart disability.  At the time of the hearing, the undersigned discussed a December 2012 private medical record and reasons that additional opinion evidence may be needed to substantiate the claim.  See Board Hearing Transcript, pages 9-10.  As noted in the Introduction, although provided an additional opportunity to submit this evidence, such has not yet been added to the record.  

The only other medical evidence currently of file that addresses the contended nexus between the diagnosed sleep apnea and the service-connected disability is a September 2010 VA examination report.  In this September 2010 report, the examiner provided a negative opinion, but only addressed whether the sleep apnea was caused by hypertension.  The examiner did not address whether the sleep apnea was aggravated (permanently worsened beyond normal progression) by the service-connected heart disability.  It is also unclear whether this examiner reviewed the evidence of record or personally examined the Veteran.  As the examiner did not address all relevant questions and as it is unclear that the opinion was based on a complete review of the relevant facts, the Board finds that this examination is inadequate to adjudicate the claim on the merits. 

Based on the review of this medical evidence, the Board finds the record does not currently contain an adequate medical opinion and, therefore, remands to obtain such an opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Upon remand, the AOJ should also seek updated VA treatment records.  The most current VA treatment records of file as dated through November 2012 from the Central Texas Veterans Health Care System, which includes the Temple, Texas VA Medical Center (VAMC).  See 38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record the Veteran's updated (any not already associated with the claims file) VA treatment records, to include records developed since November 2012 from the Central Texas Veterans Health Care System, which includes the Temple, Texas VAMC.  

2.  After completing directive (1) above, accord the Veteran an appropriate VA examination to determine whether diagnosed sleep apnea is secondary to service or the service-connected heart disability.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to review the record and offer the following opinions:

a. Is it at least as likely as not (i.e., probability of 50 percent or greater) that sleep apnea is related to service?  Please consider and discuss as necessary the statement from the Veteran's wife indicating her belief he had sleep apnea in service and her reports that he has "loud and constant" snoring; and
b. Is it at least as likely as not (i.e., probability of 50 percent or greater) that sleep apnea is caused by his service-connected heart disability?; and
c. Is it at least as likely as not (i.e., probability of 50 percent or greater) that sleep apnea is aggravated (permanently worsened beyond normal progression) by his service-connected heart disability?

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




